DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/13/2021 has been entered. Claims 1-23 are pending in this instant application.  Claims 9 and 11-22 are withdrawn. Claims 1-8, 10, and 23 are currently under examination. 

Priority
This is US Application No. 16/881,154 filed on 05/22/2020 and claims benefit of US Provisional Application No. 62/851,194 filed on 05/22/2019.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-10 and 23) and species (pericardium for (b) one specific biological matrix, but no species was elected from (a) one specific mixture of phenolic compounds) in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that “the office action acknowledges on page 4 of the office action and inventions II and IV are related (which are each related to I). Second, claims 11, 12, 19, 20, 21, 22 include all of the limitations of claim 1, which is generic” (p. 8, last para.). This is not found persuasive because "Invention I is directed to a method of making an isolated biological matrix whereas Invention IV is directed to a method of using an isolated biological matrix. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation... Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention IV is directed to a generic process . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 3, 4, 7, 8, 10, and 23 are objected to because of the following informalities: In claim 1, change the incorrect recitation “characterized in that it comprises” (line 2) to “the method comprises”. In claims 3 and 4, change the incorrect recitation “selected in the group comprising:” (line 2 of claim 3; lines 2 to 3 of claim 4) to “selected from the group consisting of:” to comply with Markush group format; also in claim 4, insert the missing conjunction “and” immediately before the last species “salicylic acid”. In claim 7, change the incorrect recitation “Compound” in first column to “Compound 1” and in second column to “Compound 2); insert missing phrase “(Compound 1 and Compound 2) immediately after the recitation “phenylpropanoids” (line 2); and insert the missing period “.” at the end of the claim. In claim 8, change the incorrect recitation “represented by”, which means one of many, to “selected from the group consisting of”; and replace the incorrect recitation “adipose tissue and bone tissue, pelvic abdominal and breast tissue, cardiovascular prostheses” (lines 3 to 4) with “adipose tissue, bone tissue, pelvic, abdominal, or breast tissue, and cardiovascular prostheses”. In claim 10, change the incorrect recitation “claim 1, which provides” (line 1) to “claim 1, wherein the method provides”; replace the grammatically incorrect verbs “inactivates” and “prevents” with “inactivating” and “preventing”, claim 23, change the incorrect recitation “a solution according claim 13 be dissolved in said buffer” (lines 3 to 4) to “a solution of claim 1 to be mixed with said buffer” because claim 23 is now grouped with claim 1 and the solution does not require dissolution; replace the inconsistent semicolon “;” (line 5) with comma “,”; and insert the missing conjunction “and” immediately after the recitation “washing buffers,”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 8, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “simple phenols” in claim 3 is a relative term which renders the claim indefinite. The term “simple phenols” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the word “small”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 6 recites “about 0.2-5 mg/ml ± 0.5 mg/ml”, which ranges .
Regarding claim 8, the word “like” (line 4) as in the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Applicant is advised to change the word “like” (line 4) to “comprising one of”.
Claim 23 recites the limitation "the washing buffers" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “more containers containing the washing buffers” (line 5) to “more additional containers containing washing buffers”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naso et al. (WO 2017/093147, published on June 8, 2017, hereinafter referred to as Naso ‘147).
With regard to structural limitations “a method comprises the step of contacting a biological matrix (defined as “the present invention, biological matrices are xenomatrices, i.e. they are not of human origin; or pericardium, elected) with a solution comprising a mixture of phenolic compounds (or phenylpropanoids; or tannic acid, caffeic acid, and hydroxytyrosol; or a concentration of about 1 - 5 mg/ml ± 0.5 mg/ml; or further includes a suitable buffer)” (claims 1, 3-6, and 8), and “a kit comprising: a container containing a suitable buffer, a container containing a suitable quantity of a solution of claim 1,  
Naso ‘147 disclosed a method comprising: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof; incubating the samples (particularly tissues or a connective tissue that can be used to manufacture bioprosthetic substitutes) to be treated in the solutions based on phenols/polyphenols in controlled conditions; and subjecting the treated tissues to a series of washes. The term "phenolic compounds" refers to, for example, simple phenols (containing a single benzene ring and only hydroxyl groups as substituents), phenolic aldehydes, phenolic acids, phenylamines, phenols, flavonoids, phenylpropanoids and tannins. The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue (page 5/23, lines 2-15; page 6/23, lines 20-30; page 7/23, 1-19). The phenolic compounds are constituted by derivatives of cinnamic acid (in particular, caffeic acid), tannin (in particular, tannic acid) and oleuropein (in particular, hydroxytyrosol). Caffeic acid is at a concentration of between 5mM and 50mM (in the example, the 20mM (= 3.6 mg/ml) concentration was adopted) in buffer of sodium phosphate. Hydroxytyrosol is at a concentration of between 0.3mM and 10mM (in the example, the 6mM (= 0.9 mg/ml) concentration was adopted) in NaOH buffer. These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C (page 10/23, lines 1-10; page 11/23, lines 16-18 and 25-29). A kit for carrying out the above method comprises at least: one or more containers containing the buffer in which the phenolic compounds, polyphenolic compounds or derivatives thereof are to be dissolved; one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffers; an instruction booklet containing the description of the timings and modes of application of the procedure (page 14/23, lines 13-24).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 

Claims 1-8, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Naso et al. (WO 2017/093147, published on June 8, 2017, hereinafter referred to as Naso ‘147) in view of Simionescu et al. (US 2014/0018909, published on January 16, 2014, hereinafter referred to as Simionescu ‘909). Claims 1, 3-6, 8, 10, and 23 are rejected here because they have been rejected under 102 above.
Naso ‘147 disclosed a method comprising: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof; incubating the samples (particularly tissues or a connective tissue that can be used to manufacture bioprosthetic substitutes) to be treated in the solutions based on phenols/polyphenols in controlled conditions; and subjecting the treated tissues to a series of washes. The term "phenolic compounds" refers to, for example, simple phenols (containing a single benzene ring and only hydroxyl groups as substituents), phenolic aldehydes, phenolic acids, phenylamines, phenols, flavonoids, phenylpropanoids and tannins. The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue (page 5/23, lines 2-15; page 6/23, lines 20-30; page 7/23, 1-19). The phenolic compounds are constituted by derivatives of cinnamic acid (in particular, caffeic acid), tannin (in particular, tannic acid) and oleuropein (in particular, hydroxytyrosol). Caffeic acid is at a concentration of between 5mM and 50mM (in the example, the 20mM (= 3.6 mg/ml) concentration was adopted) in buffer of sodium phosphate. Hydroxytyrosol is at a concentration of between 0.3mM and 10mM (in the example, the 6mM (= 0.9 mg/ml) concentration was adopted) in NaOH buffer. These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C (page 10/23, lines 1-10; page 11/23, lines 16-18 and 25-29). A kit for carrying out the above method comprises at least: one or more containers containing the buffer in which the phenolic compounds, polyphenolic compounds or derivatives thereof are to be dissolved; one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffers; an instruction booklet containing the description of the timings and modes of application of the procedure (page 14/23, lines 13-24). 
Naso ‘147 did not explicitly disclose the limitations “said contacting is performed for a period of less than two hours at the temperature of 35± 2°C in the dark”, and “combinations of 4 mg/ml tannic acid and 2 mg/ml caffeic acid (or 2 mg/ml epigallocatechin and 1.5 mg/ml aloin), required by claims 2 and 7.
Simionescu ‘909 disclosed a method of treating medical devices (e.g., replacement heart valves, blood vessels, arteries, or veins) with phenolic compounds so as to improve the characteristics of the devices when implanted in hyperglycemic environments that can cause glycoxidation and can result in inflammation, calcification, and stiffness associated with the medical devices. Phenolic compounds encompassed tannic acid, pentagalloylglucose, nobotanin, epigallocatechin gallate, gallotannins, ellagic acid, procyanidins, and extracts from natural plant-based sources such as extracts of olive oil (e.g., hydroxytyrosol and oleuropein), extracts of cocoa bean (epicatechin), extracts of Camellia (including green tea and C. assaimic), extracts of licorice, sea whip, aloe vera, chamomile. In one embodiment, a composition can include one or more phenolic compounds at a concentration from about 0.0001 % to about 10% (weight/volume). In another embodiment, the disclosed treatment solution can include concentrations of a phenolic compound ranging from about 0.001 % to about 5 .0%. The actual concentrations used may be influenced by the location of the implanted scaffold, desired incubation time or temperature for scaffold treatment. The scaffolds can be incubated at room temperature under agitation and with protection from light for a period of from about 1 minute to about 168 hours, such as from about 2 hours to 96 hours. After this incubation step, the scaffolds can be washed in sterile PBS, (page 25/34 to 28/34, [0037, 0045, 0051, and 0055).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the temperature for incubation of phenolic compounds with bioprosthetic device and the concentration of combined phenolic compounds as taught by Naso ‘147 in view of Simionescu ‘909. One would have been motivated to do so because (a) Naso ‘147 teaches that the phenolic compounds are constituted by caffeic acid at a concentration of between 5mM and 50mM (or specifically, 20mM (= 3.6 mg/ml)), and hydroxytyrosol at a concentration of between 0.3mM and 10mM (or specifically, 6mM (= 0.9 mg/ml)). These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C, and (b) Simionescu ‘909 teaches that phenolic compounds encompassed tannic acid, epigallocatechin gallate, hydroxytyrosol, and extracts of aloe vera. The treatment composition includes one or more phenolic compounds at a concentration from about 0.0001 % to about 10% (weight/volume). The actual concentrations may be influenced by the desired incubation time or temperature for scaffold treatment. The scaffolds can be incubated at room temperature under agitation and with protection from light for a period of from about 1 minute to about 168 hours, described above. Thus, one of skill in the art would have a reasonable expectation that by optimizing the temperature for incubation of phenolic compounds with bioprosthetic device and the concentration of combined phenolic compounds as taught by Naso ‘147 in view of Simionescu ‘909, one would achieve Applicant’s claims 1-8, 10, and 23. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 3-5, 8, 10, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-12, and 15 of copending Application No. 15/779,953 (Naso et al., the claim set of 05/24/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘953 claims “A method for inactivating alpha-Gal xenoantigen... comprising the following steps: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof… incubating samples to be treated in the solution based on phenols/polyphenols in controlled conditions; subjecting the tissues to a series of washes; wherein said biological tissues are xenogenic tissues or tissues of human origin” (claim 1), “said biological tissues comprise native, or native and fixed, or fixed connective tissues” (claim 2), “the solution based on phenolic compounds, polyphenolic compounds or derivatives thereof comprises caffeic acid” (claim 10), “at least one phenyl derivative of tannin comprises tannic acid” (claim 11), “at least one phenyl derivative of oleuropein comprises hydroxytyrosol” (claim 12), and “A kit for carrying out a method for inactivating xenoantigens in biological tissues according to claim 1, comprising: one or more containers containing a buffer… one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffer; an instruction booklet containing a description of timings and modes of application of the method” (claim 15). Appl. ‘953 defined “The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue” (p. 6/15, lines 16-19).
. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623